PER CURIAM.
A.F. appeals an order terminating his parental rights. Finding appellant to be indigent, the trial court appointed counsel to represent him both in the proceedings below and before this court. As an indigent, appellant is also entitled to the preparation of a record of sufficient completeness to permit proper appellate review. See M.L.B. v. S.L.J., 519 U.S. 102, 117 S.Ct. 555, 136 L.Ed.2d 473 (1996). However, a court reporter was not present at the final hearing below, and the trial court has informed us that efforts to reconstruct the record of that hearing have been unsuccessful. Accordingly, we are constrained to reverse the trial court’s order and remand for a new trial. See M.T. v. Dep’t of Health and Rehabilitative Sem, 680 So.2d 1118 (Fla. 1st DCA 1996).
REVERSED AND REMANDED.
VAN NORTWICK, PADOVANO, and POLSTON, JJ., concur.